*163ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ANTHONY L. MEZZACA of EDISON, who was admitted to the Bar of this State in 1962, be publicly reprimanded,
And this Court having issued an Order to Show Cause as to why respondent should not be disbarred, or otherwise disciplined, and the parties having appeared before this Court,
And it appearing from the Disciplinary Review Board’s report that ANTHONY L. MEZZACCA had taken miscalculated contingent fees, in violation of Rule 1:21-7, thereby violating RPC 1.5, and had mishandled trust monies in violation of Rule 1:21-6 and RPC 1.15, in delaying the return of $1,650 of his client’s funds until after he had appeared before the ethics committee in December of 1978,
And it further appearing that despite consideration of respondent’s candor and admission of wrongdoing as mitigating factors, respondent’s failure to correct deficiencies uncovered in a prior audit and respondent’s prior reprimand call for a public reprimand;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ANTHONY L. MEZZACCA is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of matter, be added as a permanent part of the file of said ANTHONY L. MEZZECCA as an attorney at law of the State of New Jersey; and it is further
*164ORDERED that ANTHONY L. MEZZACCA reimburse the Ethics Financial Committee for appropriate administrative costs.